DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 11, Cronie (US 2013/0010892) discloses an apparatus comprising: a plurality of encoders (Encoder circuit 420 can comprises multiple encoders such as PM Encoders 720, FIG. 7), each encoder configured to receive information bits and to generate a set of encoded symbols representing a vector codeword (basis vector, x0, vector components a0, a1,..., at, basis vector xl, vector components b0, b1.....bu, see para. [0079] - [0082]); one or more modulation circuits ("Encoder 420 is shown comprising a plurality of permutation modulation encoders 550 that each encodes a permutation modulation code," para. [0077]), each modulation circuit configured to operate on a corresponding set of encoded symbols, and using a respective unique part, to generate a set of modulated encoded symbols ("first part comprises k0 bits and is forwarded to a first permutation modulation encoder 550(0). The second part comprises kl bits and is forwarded to a second permutation modulation encoder 550(1), and so on up to the l-th part comprising ki-1 bits forwarded to an l-th permutation modulation encoder 550(1-1)," para. [0078]); and a summation circuit (combine circuit 720) configured to generate a set of wire-specific outputs (728), each wire-specific output representing a sum of respective symbols of the modulated encoded symbols and at least one set of encoded symbols (flowchart for the output of FIG. 7 is shown in FIG. 11 (para. [0119], where "outputs 1350, which are denoted by c0.....c4 as the vector addition of v0.....v4 and w1.....w4 as illustrated in Equation 11," see para. [0121]). Trans (US 2003/0016770) discloses baseband-encoded symbols ("baseband signal processing," "Symbol samples," "advance signal coding scheme," para. [0181]); a unique carrier frequency ("data rates to be delivered in a unique way from a single continuous or burst streams carrier frequency," para. [0181]); and carrier-modulated encoded symbols ("coding and modulation technique," para. [0361], "carrier phase signal of the modulated PAM5 or our Partial Response PAM-5 Coding data stream," para. [0495]).
The prior art made of record fails to at least teach modulating each sub-channel vector of a plurality of mutually orthogonal sub-channel vectors by a corresponding parallel stream of (i) the plurality of parallel streams of information bits and (ii) the parallel stream of augmented bits to generate a sequence of codewords, each codeword comprising a plurality of symbols corresponding to an analog superposition of the plurality of modulated sub-channel vectors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mansur, US 6,226,330, Fig. 2, columns 4 and 5
Fox et al., US 2016/0218894, Figs. 1 and 5A, paragraphs [0044]-[0056]
Abbasfar, US 2010/0235673, Fig. 4A, paragraphs [0021], [0022], and [0037]
Elahamadi et al., US 2006/0245757, Figs. 1 and 2
Raghavan, US 2004/0161019, paragraphs 22, 23, 25, 27, and 31
Feng et al., US 2009/0316730, figures 1 and 4, paragraphs [0004], [0006], and [0007]
Anderson et al., US 6,522,699, figures 2 and 7
Lapointe, US 2007/0147559, figure 1


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRESHTEH N AGHDAM whose telephone number is (571)272-6037.  The examiner can normally be reached on Monday-Friday 10:30-7:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRESHTEH N AGHDAM/Primary Examiner, Art Unit 2632